Report of Independent Auditors Tothe Board of Directors and Shareholders of Titan International, Inc.: We have audited the accompanying consolidated balance sheets of Titan Europe plc and its subsidiaries as of 31 December 2011 and2010, and the related consolidated statements of income, comprehensive income, changes in equity, and cash flows fortheyears then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion,the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Titan Europe plc and its subsidiaries at 31 December 2011 and 2010, and the results of their operations and their cash flows for the years then ended in conformity with International Financial Reporting Standards as issued by the International Financial Accounting Standards Board and in conformity with International Financial Reporting Standards as adopted by the European Union. /s/ PricewaterhouseCoopers LLP Birmingham, United Kingdom 13February 2013 TITAN EUROPE Consolidated income statement for the year ended 31 December 2011 Note £
